Citation Nr: 1210866	
Decision Date: 03/26/12    Archive Date: 04/05/12

DOCKET NO.  08-00 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to a disability rating in excess of 10 percent for chondromalacia, right knee.

3.  Entitlement to a disability rating in excess of 10 percent for chondromalacia, left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to August 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2006 and May 2007 rating decisions by the Montgomery, Alabama Regional Office (RO) of the Department of Veterans Affairs (VA).

In November 2011, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record. 

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On November 30, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for a disability rating in excess of 10 percent for chondromalacia, right knee, is requested.

2.  On November 30, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for a disability rating in excess of 10 percent for chondromalacia, left knee, is requested.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for a disability rating in excess of 10 percent for chondromalacia, right knee, by the Veteran (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The criteria for withdrawal of the appeal for a disability rating in excess of 10 percent for chondromalacia, left knee, by the Veteran (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran indicated in a written statement submitted on November 30, 2011, that he wished to withdraw his appeal for a disability rating in excess of 10 percent for chondromalacia, right knee, and for a disability rating in excess of 10 percent for chondromalacia, left knee.  Hence, there remain no allegations of errors of fact or law concerning this particular portion of the appeal for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this portion of the appeal and it is dismissed.



ORDER

The appeal regarding the claim for service connection for a disability rating in excess of 10 percent for chondromalacia, right knee, is dismissed.

The appeal regarding the claim for service connection for a disability rating in excess of 10 percent for chondromalacia, left knee, is dismissed.


REMAND

Concerning the claim for service connection for sleep apnea, service treatment records from September and October 1994 reflect that the Veteran complained of excessive snoring.  The treatment records show that conservative treatment was ineffective.  Consequently, the Veteran underwent a sleep study at a private institution.  The study report indicates that the Veteran had four hypopneas and two apneas.  The report interpreter opined that the polysomnogram was probably within normal limits, but it was noted that the Veteran did not experience REM sleep.  The report interpreter indicated that a repeat sleep study or a multiple sleep latency test was suggested.  The record is negative for an additional in-service sleep study.

Post-service, the Veteran underwent another sleep study in July 2006.  The report interpreter gave a diagnosis of obstructive sleep apnea syndrome.

The Veteran clearly has a current diagnosis of sleep apnea.  However, the etiology of the Veteran's sleep apnea is unclear.  As noted above, the results of the Veteran's in-service sleep study were unclear.  Thus, the Veteran should be afforded a VA examination to determine the etiology of his sleep apnea.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, additional pertinent evidence has been added to the claims file after the last Supplemental Statement of the Case was issued in March 2011.  As the Veteran has not waived regional office consideration of this evidence, remand is required to afford the Veteran proper due process.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

3.  The Veteran should be afforded a VA examination to determine the etiology of the Veteran's sleep apnea.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  

After review of the record and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that sleep apnea was incurred in or aggravated beyond the normal progression of the disease by active service.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  Following completion of all indicated development, the RO should readjudicate the issue on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran should be furnished a Supplemental Statement of the Case and afforded the requisite opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


